DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith, (US 20210187707).
 
Regarding claim 1, Smith discloses: A power tool (Fig. 1, impact tool 10), comprising: 

a motor (Fig. 6, motor 100) including a stator (Fig. 6, stator 110) and a rotor (Fig. 6, rotor 104) rotatable relative to the stator; 

a motor housing (Fig. 6, tool housing 52 and more specifically motor envelope 120) accommodating the motor, the motor housing being cylindrical and including a left housing and a right housing being laterally separable ([0200], “the clamshells that form the tool housing 52.”); 

a grip ([0131], “ The handle 13 has a proximal portion coupled to the housing 12”) connected to a lower portion of the motor housing; 

an output unit (Fig. 6, output spindle 26) in front of the motor and driven by the motor; and 

a rear cover (Fig. 6, rear tool cap 54.  Later figures and embodiments, such as Figs. 33-36, improved rear tool cap 600, better show the rear cap, and may be cited for clarity) supporting a rear portion of the rotor and closing a rear portion of the motor housing, the rear cover being held and fastened between the left housing and the right housing ([0204], “the rear tool cap 600 includes a radial body 602 that includes a central bearing pocket 604 for supporting the rear motor bearing 260, and a peripheral portion 606 that is secured to the tool housing 72”).

Regarding claim 2, Smith further discloses: the rotor includes a rotational shaft (Fig. 6, rotor shaft 202) extending in a front-rear direction, and the rear cover holds a bearing (Figs. 6 and 36, rotor bearings 260) on an inner surface of the rear cover, and the bearing supports (Fig. 36, central bearing pocket 604) a rear end of the rotational shaft.

Regarding claim 3, Smith further discloses: a fan (Fig. 2a, fan 118, or in other embodiments Fig. 6, fan 218) fixed on the rotational shaft in front of the bearing, wherein the bearing overlaps the fan in a radial direction of the bearing (see Examiner Illustration 1).

    PNG
    media_image1.png
    435
    410
    media_image1.png
    Greyscale

Examiner Illustration 1
Regarding claim 4, Smith further discloses: A power tool (Fig. 1, impact tool 10, comprising: 

a motor (Fig. 6, motor 100) including a stator (Fig. 6, stator 110) and a rotor (Fig. 6, rotor 104) rotatable relative to the stator; 

a motor housing (Fig. 6, tool housing 52 and more specifically motor envelope 120) accommodating the motor, the motor housing being cylindrical and including a left housing and a right housing being laterally separable ([0200], “the clamshells that form the tool housing 52.”); 

a grip ([0131], “ The handle 13 has a proximal portion coupled to the housing 12”) connected to a lower portion of the motor housing; 

an output unit (Fig. 6, output spindle 26) in front of the motor and driven by the motor; and 

a rear cover (Fig. 6, rear tool cap 54.  Later figures and embodiments, such as Fig. 33, improved rear tool cap 600, better show the rear cap, and may be cited for clarity) supporting a rear portion of the rotor and closing a rear portion of the motor housing, the rear cover being held and fastened between the left housing and the right housing ([0204], “the rear tool cap 600 includes a radial body 602 that includes a central bearing pocket 604 for supporting the rear motor bearing 260, and a peripheral portion 606 that is secured to the tool housing 72”); and a bearing supporting  (Figs. 6 and 36, rotor bearings 260) the rear portion of the rotor, the bearing radially overlapping the motor (see Examiner Illustration 1 as well as the figures).

Regarding claim 5, Smith further discloses: the motor further includes a fan  (Fig. 2a, fan 118, or in other embodiments Fig. 6, fan 218) behind the rotor, and the bearing radially overlaps the fan (see Examiner Illustration 1 as well as the figures).

Regarding claim 6, Smith further discloses: the rear cover  (Figs. 33-36, improved rear tool cap 600, better show the rear cap) is a cap having an opening (Figs. 33-36,  show an open section surrounded by the constraining walls 610) in a front of the cap, and the opening has, on an inner edge of the opening, a connector facing frontward and held between the left housing and the right housing ([0206] “In an embodiment, each constraining wall 610 includes one or more tuning pads 616 on its inner surface in contact with the stator core 212”).

Regarding claim 7, Smith further discloses: the opening has a pair of the connectors  on right and left inner edges of the opening (Fig. 34, constraining walls 610 on right and left).

Regarding claim 8, Smith further discloses: the connector has, on an outer circumferential surface of the connector, a ridge raised outward (Figs. 34 and 35 show the grooves of the walls 610 that interconnect with the opposing housing), and the motor housing has, on an inner surface of the motor housing, an engagement groove engaged with the ridge ([0206] “In an embodiment, each constraining wall 610 includes one or more tuning pads 616 on its inner surface in contact with the stator core 212. Tuning pads 616 cooperate to form-fittingly and securely receive the stator assembly 210 into the body of the rear tool cap 600. In an embodiment, inner surfaces of the tuning pads 616 are provided along a circumference that has a diameter substantially equal to the diameter of the outer surface of the stator core 212”).

Regarding claim 9, Smith further discloses: the rear cover (Figs. 33-36, improved rear tool cap 600, better show the rear cap)  has a rear surface on a plane defined in vertical and lateral directions (this rear surface must merely exist to meet this requirement, which it does).

Regarding claim 10, Smith further discloses: the rear cover (Figs. 33-36, improved rear tool cap 600, better show the rear cap)  has a vent in a circumferential surface of the rear cover ([0072] “In an embodiment, at least one exhaust vent is formed in the peripheral portion of the rear end cap radially aligned with the fan blades.”).

Regarding claim 11, Smith further discloses: the rear cover (Figs. 33-36, improved rear tool cap 600, better show the rear cap) has a circumferential surface connected continuously with a circumferential surface of the motor housing ([0206] “In an embodiment, each constraining wall 610 includes one or more tuning pads 616 on its inner surface in contact with the stator core 212. Tuning pads 616 cooperate to form-fittingly and securely receive the stator assembly 210 into the body of the rear tool cap 600. In an embodiment, inner surfaces of the tuning pads 616 are provided along a circumference that has a diameter substantially equal to the diameter of the outer surface of the stator core 212”).

Regarding claim 12, Smith further discloses: the rear cover (Figs. 33-36, improved rear tool cap 600, better show the rear cap) is circular as viewed from a rear of the rear cover.

Regarding claim 13, Smith further discloses: the rear cover (Figs. 33-36, improved rear tool cap 600, better show the rear cap) is located frontward from a rear end surface of the motor housing.

Regarding claim 14, Smith further discloses: the left housing and the right housing are fastened together by screwing (Figure 3 clearly shows at least 4 screws connecting the left and right housings fastened together).

Regarding claim 15, Smith further discloses: the rear cover  (Figs. 33-36, improved rear tool cap 600, better show the rear cap) is a cap having an opening (Figs. 33-36,  show an open section surrounded by the constraining walls 610) in a front of the cap, and the opening has, on an inner edge of the opening, a connector facing frontward and held between the left housing and the right housing ([0206] “In an embodiment, each constraining wall 610 includes one or more tuning pads 616 on its inner surface in contact with the stator core 212”).

Regarding claim 16, Smith further discloses: the rear cover  (Figs. 33-36, improved rear tool cap 600, better show the rear cap) is a cap having an opening (Figs. 33-36,  show an open section surrounded by the constraining walls 610) in a front of the cap, and the opening has, on an inner edge of the opening, a connector facing frontward and held between the left housing and the right housing ([0206] “In an embodiment, each constraining wall 610 includes one or more tuning pads 616 on its inner surface in contact with the stator core 212”).

Regarding claim 17, Smith further discloses: the rear cover  (Figs. 33-36, improved rear tool cap 600, better show the rear cap) is a cap having an opening (Figs. 33-36,  show an open section surrounded by the constraining walls 610) in a front of the cap, and the opening has, on an inner edge of the opening, a connector facing frontward and held between the left housing and the right housing ([0206] “In an embodiment, each constraining wall 610 includes one or more tuning pads 616 on its inner surface in contact with the stator core 212”).

Regarding claim 18, Smith further discloses: the rear cover  (Figs. 33-36, improved rear tool cap 600, better show the rear cap) is a cap having an opening (Figs. 33-36,  show an open section surrounded by the constraining walls 610) in a front of the cap, and the opening has, on an inner edge of the opening, a connector facing frontward and held between the left housing and the right housing ([0206] “In an embodiment, each constraining wall 610 includes one or more tuning pads 616 on its inner surface in contact with the stator core 212”).


Regarding claim 19, Smith further discloses: connector has, on an outer circumferential surface of the connector, a ridge raised outward (Figs. 34 and 35 show the grooves of the walls 610 that interconnect with the opposing housing), and the motor housing has, on an inner surface of the motor housing, an engagement groove engaged with the ridge ([0206] “In an embodiment, each constraining wall 610 includes one or more tuning pads 616 on its inner surface in contact with the stator core 212. Tuning pads 616 cooperate to form-fittingly and securely receive the stator assembly 210 into the body of the rear tool cap 600. In an embodiment, inner surfaces of the tuning pads 616 are provided along a circumference that has a diameter substantially equal to the diameter of the outer surface of the stator core 212”).

Regarding claim 20, Smith further discloses: the rear cover (Fig. 6, rear tool cap 54.  Later figures and embodiments, such as Fig. 33, improved rear tool cap 600, better show the rear cap, and may be cited for clarity) has a rear surface on a plane defined in vertical and lateral directions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731